    Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

    MATT SIMPSON, Individually and On                Civil Action No.: 20-cv-01691
    Behalf of All Others Similarly Situated,

                          Plaintiff,                 CLASS ACTION COMPLAINT
             v.                                      JURY TRIAL DEMAND
    ALTERRA MOUNTAIN COMPANY and
    IKON PASS INC.,

                          Defendants.




        Plaintiff Matt Simpson (“Plaintiff”), on behalf of himself and all others similarly

situated, brings this class action against Alterra Mountain Company and Ikon Pass Inc.

(collectively, “Defendants” or “Alterra”) and respectfully alleges the following:

                                        INTRODUCTION

        1.        Alterra Mountain Company and its wholly-owned subsidiary Ikon Pass Inc.

marketed and sold the Ikon Pass and Ikon Base Pass (collectively, the “Passes”) for the

2019-20 season. Defendants promised that the Ikon Pass provided “unlimited access at 14

iconic destinations” and also provided up to 7 days each at another 26 “select global

destinations” with “no blackout dates.”1




1
 https://www.ikonpass.com/en/shop-passes/ikon-pass-2019-2020 (last accessed June 8,
2020).
                                               1
  Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 2 of 21




       2.     Alterra publicly announced on March 14, 2020, that due to the COVID-19

outbreak, as of March 15, 2020 all of its North American ski resorts would be closed until

further notice.

       3.     Alterra did not offer refunds to purchasers of the Passes based on their

inability to use their Passes for the remainder of the 2019-20 ski season and have retained

the Pass purchasers’ payments.

       4.     Plaintiff brings this class action suit on behalf of himself and all others

similarly situated to seek redress for Defendants’ refusal to refund fees after they closed all

of their North American ski resorts, much earlier than the promised duration of the ski

season. Alterra collected fees from skiers, snowboarders (also referred to herein as

“riders”), and others, but then deprived them of the promised “unlimited” skiing and

snowboarding.

                             JURISDICTION AND VENUE

       5.     This Court has subject matter jurisdiction over this controversy pursuant to

the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), because (a) the proposed

Class, defined below, consists of more than one hundred members; (b) the parties are

minimally diverse, as members of the proposed Class are citizens of states different than

Defendants’ home state; and (c) the aggregate amount in controversy exceeds $5 million,

exclusive of interests and costs.

       6.     This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367.
                                              2
  Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 3 of 21




       7.     This Court has personal jurisdiction over Defendants because Defendants’

principal places of business are within this District.

       8.     Venue is proper in this District under 28 U.S.C. § 1391 because Defendants

maintain their principal place of business within the District and a substantial part of the

events giving rise to Plaintiff’s claims occurred here.

                                         PARTIES

       9.     Plaintiff Matt Simpson is a citizen of Colorado and resides in Glenwood

Springs, Colorado. Mr. Simpson purchased an Ikon Base Pass from Defendants for the

2019-20 season. Plaintiff Simpson was prevented from using the entire value of his Ikon

Base Pass as a result of the Alterra closure.

       10.    Defendant Alterra Mountain Company is a Delaware corporation, with its

principal place of business in Denver, Colorado. Alterra Mountain Company, among other

things, owns and operates ski resorts in North America.

       11.    Defendant Ikon Pass, Inc. is a Delaware corporation, with its principal place

of business in Denver, Colorado. Ikon Pass, Inc. is a wholly-owned subsidiary of Alterra

Mountain Company and it sells the Passes to customers such as Plaintiff and Class

Members.

                               FACTUAL ALLEGATIONS

       12.    Defendant Alterra owns and operates 15 North American ski resorts,

including destinations such as Squaw Valley, Alpine Meadows and Mammoth Mountain



                                                3
    Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 4 of 21




in California, Steamboat and Winter Park Resort in Colorado, Deer Valley Resort in Utah,

and several others.

       13.    Defendants sell daily lift tickets, and also marketed and sold two types of

passes for the 2019-20 season—the Ikon Pass and the Ikon Base Pass. The Passes grant the

purchasers varying degrees of access to not only the 15 ski resorts owned and operated by

Alterra, but also several others in North America and beyond.

       14.    According to Alterra, “The Ikon Pass unlocks adventure with access to 38

iconic winter destinations across the Americas, Japan, Australia and New Zealand and is a

collaboration of industry leaders - Alterra Mountain Company, Aspen Skiing Company,

Boyne Resorts, POWDR, Jackson Hole Mountain Resort, Alta Ski Area, Snowbird,

SkiBig3, Revelstoke Mountain Resort, Sugarbush Resort, Thredbo, Niseko United, Valle

Nevado, and NZ Ski. Each demonstrates integrity, character and independence that is

reflected in their mountains and guests.”2

       15.    Alterra promised purchasers of the Ikon Pass “unlimited access” to 14 ski

resorts, seven days of access each at another 16 ski resorts, and a combined seven days of

access at seven other ski resorts, all “with no blackout dates.” The Ikon Pass cost $949 for




2
  https://www.alterramtnco.com/news/2019/02/26/19-20-ikon-pass-launch-release.html
(last accessed June 8, 2020).
                                             4
    Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 5 of 21




adults, $699 for young adults, $199 or $299 for children, and $49 for children aged 4 and

under.3

       16.    Similarly, Alterra represented to and promised purchasers of the Ikon Base

Pass “unlimited/select access” to 12 ski resorts, five days of access each at another 19 ski

resorts, and a combined five days of access at six other ski resorts, all “with no blackout

dates.” The Ikon Base Pass cost $649 for adults, $499 for young adults, $159 or $259 for

children, and $49 for children aged 4 and under.4

       17.    The individual daily rates for ski and snowboard passes are high, so

customers who anticipate skiing or riding a number of days will assess their own needs and

purchase the appropriate Pass. Many people take Spring Break ski vacations in March and

April. For them, the cost effective way to purchase lift tickets was to purchase one type of

Ikon Pass.

       18.    Defendants touted the extended length of the ski and snowboard season at

their ski resorts as a benefit to prospective purchasers of the Passes. For instance, in an

article published on March 6, 2019, Defendants stated that one of their ski resorts, Squaw

Valley Alpine Meadows “plans to once again host the longest ski season in Tahoe.”5 That




3
  https://www.alterramtnco.com/news/2019/02/26/19-20-ikon-pass-launch-release.html
(last accessed June 8, 2020).
4
  https://www.alterramtnco.com/news/2019/02/26/19-20-ikon-pass-launch-release.html
(last accessed June 8, 2020).
5
  https://squawalpine.com/explore/blog/squaw-valley-alpine-meadows-extending-season-
july-7 (last accessed June 8, 2020).
                                             5
    Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 6 of 21




article stated that the Squaw Valley ski resort “plans to operate…until July 7 [2019].” In

the same paragraph, the article markets that “the 2019-20 Ikon Pass is now on sale” and

includes a hyperlink to the ikonpass.com website where customers could purchase the

Passes.

       19.    Similarly, Defendants’ Mammoth Mountain ski resort remained open into

June, July, and even August in recent years.

       20.    Without giving any prior notification to Plaintiff or Class Members, on

March 14, 2020, Defendants initiated the Alterra Closure by abruptly suspending all

operations at their ski resorts. In its March 14, 2020 announcement, Alterra Mountain

Company’s Chief Executive Officer stated that Alterra “will suspend operations at our 15

North American ski resorts, starting the morning of Sunday, March 15, until further notice.

All lift operations, food and beverage, retail and rental services will be closed until further

notice.”6

       21.    By closing all of their ski resorts effective March 15, 2020, Defendants

deprived Plaintiff and Class Members of over one-third of the ski and snowboard season.

       22.    As part of the Alterra Closure, Defendants eliminated virtually all employees

to greatly reduce their operating costs.




6
 https://www.alterramtnco.com/news/2020/03/14/alterra-mountain-company-closure-
announcement (last accessed June 8, 2020).
                                               6
    Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 7 of 21




       23.    Thus, Defendants have eliminated virtually all of their costs of operating

their ski resorts, yet have refused to refund any portion of the costs paid for the Passes by

Plaintiff and the Class Members, which Passes were purchased with Defendants’

representations they could be used for the full duration of the ski and snowboard season.

       24.    Rather than refund the costs paid for the Passes, Defendants have retained

100% of the fees paid by Plaintiff and Class Members for their Passes even after

Defendants closed their resorts after only about two-thirds of the ski season had occurred.

Defendants have not refunded any portion of such Pass fees. Instead, Defendants have

offered to double the “renewal discount” for Passes for the 2020-21 season. Thus,

Defendants offered 2019-20 Pass holders a discount of $200 for 2020-21 Ikon Passes

(instead of the normal $100 for early purchase) and a discount of $100 for 2020-21 Ikon

Base Passes (instead of the normal $50 offered for early purchase).7 Passes must be

purchased prior to May 27, 2020 to receive these prices.

       25.    Thus, to get the alleged “benefit” of the $100 discount for the Passes, Plaintiff

and the Class Members must spend more money to renew a Pass that they may neither

want nor use. Absent spending more money to purchase a 2020-21 Pass, Plaintiff and Class

Members receive no “benefit” whatsoever. Meanwhile, during a time of historic economic

uncertainty and record unemployment including, on information and belief, Class




7
 https://www.alterramtnco.com/news/2020/04/14/ikon-pass-announces-updates-to-20-
21-season-passes (last accessed June 8, 2020).
                                              7
  Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 8 of 21




Members, Defendants refuse to refund Plaintiff and Class Members their overpayment for

the Passes. Instead, Defendants unlawfully continue to retain the entire purchase price paid

by Plaintiff and Class Members for the Passes.

       26.    Plaintiff seeks relief in this action individually, and on behalf of all of

Defendants’ customers nationwide that purchased Ikon Passes or Ikon Base Passes for the

2019-2020 season. Plaintiff seeks relief for himself and all Class Members for Defendants’

breach of contract, breach of express warranties, negligent misrepresentation, unjust

enrichment, and conversion as well as violations of state consumer protection statutes.

                          CLASS ACTION ALLEGATIONS

       27.    Plaintiff brings this action on behalf of himself and as a class action under

Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure seeking damages on behalf

of himself and Class Members nationwide:

              All persons in the United States who purchased an Ikon Pass
              or an Ikon Base Pass for the 2019-20 season.

       28.    The above-defined class is referred to herein as the “Class.”

       29.    Excluded from the Class are: a) any Judge or Magistrate presiding over this

action and members of their families; b) Defendants, Defendants’ subsidiaries, parents,

successors, predecessors, and any entity in which Defendants or their parents have a

controlling interest and their current or former employees; c) persons who properly execute

and file a timely request for exclusion from the Class; d) the legal representatives,

successors or assigns of any such excluded persons; and e) all persons who have previously


                                             8
  Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 9 of 21




had claims finally adjudicated or who have released their claims against Defendants similar

to those alleged herein.

       30.    Plaintiff reserves his right to amend the Class definitions if discovery or

further investigation reveals that any Class should be expanded or narrowed, divided into

additional subclasses under Rule 23(c)(5), or modified in any other way

       31.    While the exact number and identities of the Class Members are unknown at

this time, and can only be ascertained through appropriate discovery, on information and

belief, the Class is so numerous that joinder of all Class Members is impracticable. Upon

information and belief, all Class Members are readily identifiable because Defendants

maintain electronic records of all Pass holders’ identity and contact information.

       32.    Common questions of law and fact exist as to all members of the Class. Such

questions of law and fact common to the Class include, but are not limited to, whether

Defendants breached their contract and/or their warranty with their Pass customers,

whether Defendants negligently made misrepresentations, whether Defendants were

unjustly enriched, whether Defendants are liable for conversion, and whether Defendants

violated certain state consumer protection statutes.

       33.    Plaintiff’s claims are typical of the claims of all Class Members because such

claims arise from the Defendants’ wrongful conduct, as alleged above. Plaintiff has no

interests that conflict with the interests of the other Class Members.




                                             9
 Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 10 of 21




       34.      Questions of law and fact common to all Plaintiff and Class Members

predominate over any questions affecting only individual Class Members, including legal

and factual issues relating to liability and damages.

       35.      Plaintiff will fairly and adequately represent and protect the interests of the

Class Members. Plaintiff has retained competent counsel experienced in complex

commercial litigation and class actions to represent himself and the Class.

       36.      Class action treatment is a superior method for the fair and efficient

adjudication of the controversy, in that, among other things, such treatment will permit a

large number of similarly situated persons to prosecute their common claims in a single

forum simultaneously, efficiently, and without the unnecessary duplication of evidence,

effort, and expense that numerous individual actions would engender. The benefits of

proceeding through the class mechanism, including providing injured persons or entities

with a method for obtaining redress for claims that might not be practicable to pursue

individually, substantially outweigh any difficulties that may arise in management of this

class action.

       37.      Absent a class action, most Class members would likely find the cost of

litigating their claims prohibitively high and would therefore have no effective remedy at

law. Because of the relatively small size of the individual Class members’ claims compared

to the anticipated costs of the litigation, it is likely that only a few, if any, Class members

could afford to seek legal redress for the harms caused by Defendants’ actions.


                                               10
 Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 11 of 21




                                CLAIMS FOR RELIEF

                                       COUNT I
                                    Nationwide Class
                                   Breach of Contract

       38.    Plaintiff hereby repeats and realleges the foregoing paragraphs, as if fully

alleged herein.

       39.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Nationwide Class against Defendants.

       40.    Defendants offered the Passes to Plaintiff and Class Members to provide

access, including skiing and riding, to their ski resorts for the entire 2019-20 season in

exchange for Plaintiff’s and Class Members’ payment in full of Pass fees.

       41.    Plaintiff and all Class Members accepted Defendants’ contractual offer and

fully performed and complied with all conditions precedent including full payment to

Defendants for the Passes. Defendants received all Pass revenue for the 2019-20 ski and

snowboard season prior to the start of the season.

       42.    Defendants breached these contracts by retaining Plaintiff’s and Class

Members’ Pass fees while all of their ski resorts remain closed, terminating over one-third

of the ski and snowboard season that Defendants contractually promised to Plaintiff and

Class Members. Plaintiff and Class Members have suffered an injury through the full

payment of Pass fees, without a refund, while not having the contractually promised

duration of access to Defendants’ North American ski resorts.



                                            11
 Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 12 of 21




                                      COUNT II
                                   Nationwide Class
                              Breach of Express Warranty

       43.    Plaintiff hereby repeats and realleges the foregoing paragraphs, as if fully

alleged herein.

       44.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Nationwide Class against Defendants.

       45.    Defendants made an express warranty in connection with their sale of the

Passes that customers would have unlimited access to their ski resorts for the 2019-20 ski

and snowboard season through, at some resorts, August 2020.

       46.    Defendants’ affirmation of fact and promise in their marketing, web pages,

and signage became part of the basis of the bargain between Defendants and Plaintiff and

Class Members, thereby creating express warranties that the services would conform to

Defendants’ affirmation of fact, representations, promise, and description.

       47.    Plaintiff and all Class Members fully performed and complied with all

conditions precedent including full payment to Defendants for the Passes.

       48.    Defendants breached their express warranty by failing to provide unlimited

access to their ski resorts for the duration of the warranted ski and snowboard season.

       49.    Plaintiff and the Class Members were injured as a direct and proximate result

of Defendants’ breach because: (a) they would not have purchased or paid for Defendants’

Passes absent Defendants’ representations and omission of a warning that they would retain

Class Members’ Pass holder fees while all of their North America ski resorts are closed;
                                            12
 Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 13 of 21




(b) they would not have purchased Passes on the same terms absent Defendants’

representations and omissions; (c) they paid a price premium for Defendants’ Passes based

on Defendants’ misrepresentations and omissions; and (d) Defendants’ Passes did not have

the characteristics, benefits, or quantities as promised.

                                       COUNT III
                                    Nationwide Class
                               Negligent Misrepresentation

        50.   Plaintiff hereby repeats and realleges the foregoing paragraphs, as if fully

alleged herein.

        51.   Plaintiff brings this claim individually and on behalf of the members of the

proposed Nationwide Class against Defendants.

        52.   Defendants misrepresented that customers would have unlimited access to

their ski resorts for the duration of the represented ski and snowboard season.

        53.   Defendants made these representations without knowledge of their truth or

veracity.

        54.   Defendants negligently misrepresented and/or negligently omitted material

facts about their Passes and services that their ski resorts would unconditionally be

available for the entire 2019-20 ski and snowboard season through, at some resorts, August

2020.

        55.   The negligent misrepresentations and omissions made by Defendants, upon

which Plaintiff and Class Members reasonably and justifiably relied, were intended to

induce and actually induced Plaintiff and Class Members to purchase Defendants’ Passes.
                                              13
 Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 14 of 21




       56.    As a result of Defendants’ misrepresentations, Plaintiff and all Class

Members made full payment to Defendants for the Passes before the 2019-20 ski and

snowboard season began.

       57.    Plaintiff and the Class Members were injured as a direct and proximate result

of Defendants’ misrepresentations because: (a) they would not have purchased or paid for

Defendants’ Passes absent Defendants’ representations and omission of a warning that they

would retain Class Members’ Pass holder fees while all of their North America ski resorts

are closed; (b) they would not have purchased Passes on the same terms absent Defendants’

representations and omissions; (c) they paid a price premium for Defendants’ Passes based

on Defendants’ misrepresentations and omissions; and (d) Defendants’ Passes did not have

the characteristics, benefits, or quantities as promised.

       58.    The negligent actions of Defendants caused damage to Plaintiff and Class

Members, who are entitled to damages and other legal and equitable relief as a result.

                                       COUNT IV
                                     Nationwide Class
                                    Unjust Enrichment

       59.    Plaintiff hereby repeats and realleges the foregoing paragraphs, as if fully

alleged herein.

       60.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Nationwide Class against Defendant.




                                              14
 Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 15 of 21




       61.    Plaintiff and Class Members conferred benefits on Defendants by paying in

advance of the start of the 2019-20 ski and snowboard season and in full for the Passes

they purchased from Defendants.

       62.    Defendants have knowledge of such benefits and accepted those in full

payments knowing the representations they made and services they were to provide in

consideration for those payments, namely, unlimited skiing and riding at Defendants’ ski

resorts for the entirety of the represented 2019-20 season. Defendants developed the Pass

program with the specific purpose to obtain nearly 100% of their ski revenues before the

2019-20 ski and snowboard season began.

       63.    As a result of the Alterra Closure, Defendants received 100% of the revenues

for their Passes sold to Plaintiff and Class Members, but Defendants cancelled over one-

third of the ski season depriving Plaintiff and Class Members of benefits for which they

paid Defendants in full.

       64.    Defendants eliminated the vast majority of their employees and cut other

operating costs that they otherwise would have incurred had Defendants kept their North

America ski resorts open for the full 2019-20 ski and snowboard season, as they

represented. Defendants have been unjustly enriched in retaining the revenues derived from

Plaintiff and Class Members’ Pass fees, while eliminating the costs for the services

purchased by Plaintiff and Class Members with those Pass fees. Retention of those moneys




                                           15
 Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 16 of 21




under these circumstances is unfair, unjust and inequitable because Defendants are

retaining their customers’ full Pass fees while all of their ski resorts remain closed.

       65.    Because Defendants’ retention of the non-gratuitous benefits conferred on

them by Plaintiff and Class Members is unfair, unjust, and inequitable, Defendants must

pay restitution to Plaintiff and Class Members for their unjust enrichment, as ordered by

the Court.

                                        COUNT V
                                     Nationwide Class
                                       Conversion

       66.    Plaintiff hereby repeats and realleges the foregoing paragraphs, as if fully

alleged herein.

       67.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Nationwide Class against Defendant.

       68.    Plaintiff and members of the Class had a right to a refund of their Pass fees

once all of Defendants’ ski resorts were and remain closed. Defendants intentionally

retained the full amount of the Plaintiff’s and Class Members’ Pass fees while Defendants’

ski resorts were closed. Plaintiff and Class Members did not consent to Defendants’

retaining such fees while Defendants’ ski resorts are closed.

       69.    Plaintiff and Class Members were harmed through Defendants’ retention and

conversion of their Pass fees for Defendants’ own benefit; and Defendants’ conduct was a

substantial factor in causing Plaintiff and Class Members’ harm


                                             16
 Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 17 of 21




                                     COUNT VI
                                  Nationwide Class
                   Violation of Colorado Consumer Protection Act,
                          Colo. Rev. Stat. §§ 6-1-101, et seq.

       70.    Plaintiff hereby repeats and realleges the foregoing paragraphs, as if fully

alleged herein.

       71.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Nationwide Class against Defendants or, alternatively, a Colorado Subclass.

       72.    Defendants are each a “person” as defined by Colo. Rev. Stat. § 6-1-102(6).

       73.    Plaintiff and Class Members, as well as the general public, are actual or

potential consumers of the products and services offered by Defendants or successors in

interest to actual consumers.

       74.    Defendants engaged in deceptive trade practices in the course of their

business, in violation of Colo. Rev. Stat. § 6-1-105(1), including, but not limited to, by

advertising nationwide that purchasers of their Passes have unlimited, unrestricted skiing

and snowboarding at Defendants’ North America ski resorts for the entire duration of the

represented 2019-20 ski season through, at some resorts, August 2020.

       75.    By engaging in deceptive trade practices in the course of their business and

vocation, directly or indirectly affecting the people of Colorado and all other states where

Passes were sold, Defendants violated Colo. Rev. Stat. § 6-1-105(g) by representing that

goods and services are of a particular standard or quality when they knew or should have

known that they are of another.

                                            17
 Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 18 of 21




       76.    In particular, Defendants represented that the purchasers of the Passes would

obtain “unlimited access” at their North America ski resorts for duration of the entire ski

season through, at some resorts, August 2020, when in fact Defendants knew or should

known that in the event that they closed all of their North America ski resorts before the

end of the ski season they would retain 100% of the price paid to Defendants for the Passes.

       77.    Defendants’ representations and omissions were material because they

were likely to deceive reasonable consumers if Defendants failed to keep their ski resorts

open for the duration of the ski and snowboard season as represented and promised.

       78.    Plaintiff and the Class Members acted reasonably when they purchased

Defendants’ Passes based on their belief that Defendants’ representations were true and

lawful.

       79.    Defendants’ actions violate Colorado’s Consumer Protection Act, and

recklessly disregarded Plaintiff’s and Class Members’ rights by accepting Plaintiff’s and

Class Members’ payments in full for the Passes, which were represented to allow Pass

holders the ability to ski and ride for the entire 2019-20 season, through, at some resorts,

August 2020, but by prematurely closing their resorts and refusing to refund the fees paid

by Plaintiff and Class Members.

       80.    As a direct and proximate result of Defendants’ deceptive trade practices,

Plaintiff and the Class Members suffered injuries to their legally protected interests,

including because: (a) they would not have purchased or paid for Defendants’ Passes absent


                                            18
 Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 19 of 21




Defendants’ representations and omission of a warning that they would retain 100% of Class

Members’ Pass holder fees while all their ski resorts are closed; (b) they would not have

purchased Passes on the same terms absent Defendants’ representations and omissions; (c)

they paid a price premium for Defendants’ Passes based on Defendants’ misrepresentations

and omissions; and (d) Defendants’ Passes did not have the characteristics, benefits, or

quantities as promised.

       81.    Defendants’ deceptive trade practices significantly impact the public because

Defendants own and operate at least 15 North American ski resorts, market the Passes as

providing access to “38 global winter destinations,” and, on information and belief, sell a large

number of ski passes to consumers located in Colorado and every other state.

       82.    Plaintiff and the Class Members seek all monetary and non-monetary relief

allowed by law, including the greater of their: (a) actual damages, or (b) $500, or (c) three

times actual damages (for Defendants’ bad faith conduct); injunctive relief; and reasonable

attorneys’ fees and costs.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

seek judgment against Defendants, as follows:

       a)     For an order certifying the Class under Rule 23 of the Federal Rules of Civil

              Procedure and naming Plaintiff as representative of the Class and Plaintiff’s

              attorneys as Class Counsel to represent the Class Members;



                                               19
 Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 20 of 21




         b)       For an order declaring that Defendants’ conduct violates the statutes and laws

                  referenced herein;

         c)       For an order finding in favor of Plaintiff and the Class on all counts asserted

                  herein;

         d)       For compensatory damages in an amount to be determined by the Court

                  and/or jury;

         e)       For prejudgment interest on all amounts awarded;

         f)       For an order of restitution and all other forms of equitable monetary relief;

         g)       For injunctive relief as pleaded or as the Court may deem proper; and

         h)       For an order awarding Plaintiff and the Class their reasonable attorneys’ fees

                  and expenses and costs of suit.

                                        JURY DEMAND

         Plaintiff demands a trial by jury on all causes of action and issues so triable.



Dated:        June 10, 2020                   /s/ Daniel E. Gustafson
                                              Daniel E. Gustafson (MN #202241)
                                              Daniel C. Hedlund (MN #258337)
                                              Not admitted in District of Colorado
                                              Joshua J. Rissman (MN #391500)
                                              Not admitted in District of Colorado
                                              Mickey L. Stevens (MN #398549)
                                              Not admitted in District of Colorado
                                              GUSTAFSON GLUEK PLLC
                                              Canadian Pacific Plaza
                                              120 South Sixth Street, Suite 2600
                                              Minneapolis, MN 55402
                                              Tel: (612) 333-8844
                                                 20
Case 1:20-cv-01691 Document 1 Filed 06/10/20 USDC Colorado Page 21 of 21




                                 dgustafson@gustafsongluek.com
                                 dhedlund@gustafsongluek.com
                                 jrissman@gustafsongluek.com
                                 mstevens@gustafsongluek.com

                                 Attorneys for Plaintiff Matt Simpson and the
                                 Proposed Class




                                   21
